Citation Nr: 1500336	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left knee arthritis.

2. Entitlement to an evaluation in excess of 10 percent for left knee instability.

3. Entitlement to an evaluation in excess of 10 percent for left knee limitation of extension.

4. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability.

5. Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Cleveland, Ohio.  This case was previously remanded in June 2011. 

The Virtual VA paperless claims processing system contains the designated representative's written brief presentation, records of VA outpatient treatment, and other records relevant to the claims on appeal.  The Veterans Benefits Management System (VBMS) contains additional documentation not directly relevant to the appeal or duplicative of the documents in the Virtual VA system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to attempt to obtain federal rec0rds.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  In a January 2009 lay statement, the Veteran indicated having made an application for SSA disability benefits, and July 2011 VA examination denotes the Veteran was on disability.  The claims file does not contain any SSA records nor does it appear that any attempts have yet been made.  Accordingly, remand is required to attempt to obtain such records.  

Second, remand is required to obtain an adequate examination regarding the right knee claim.  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, this includes whether a condition was aggravated by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 449 -450 (1995); 
El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Here, a 2011 VA examiner found that the right knee disability was not caused by the left knee disability; aggravation was not addressed.

The Board notes that although a favorable secondary causation opinion was provided by an April 2008 VA examiner, that examiner did not have review of the claims file - which included relevant evidence surrounding the 2005 right knee injury.  Accordingly, this opinion is insufficient upon which to grant service connection.

Remand is required regarding the issue of entitlement to service connection for a low back disorder, for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the AOJ must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In a March 2012 rating decision, the AOJ denied the issue.  In an April 2012 NOD, the Veteran disagreed with that denial.  No SOC has yet been issued.  Accordingly, remand of this issue is required.

While on remand, the Veteran should be provided a left knee examination to provide current findings upon which to rate the disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that the duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, these claims are REMANDED for the following action:

1. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3. After any additional records are obtained and associated with the claims file, obtain an addendum opinion to determine the nature and etiology of all right knee disabilities.  The claims file must be made available to the examiner. All necessary tests should be conducted and all clinical findings reported in detail. The examiner must provide a comprehensive report including complete explanations for all conclusions reached. 

1) For each currently diagnosed right knee disorder, the examiner must provide an opinion regarding whether it is at least as likely as not that the right knee disorder is etiologically related to service. 

2) For each currently diagnosed right knee disorder, the examiner must provide an opinion regarding whether it is at least as likely as not that the right knee disorder is etiologically related to the left knee disorder.  The examiner must review the records surrounding the 2005 work injury and the Veteran's current assertions that he injured his right knee due to his left knee giving way.  The examiner must also address the 2008 and 2011 etiological opinions.

3) For each currently diagnosed right knee disorder, the examiner must provide an opinion regarding whether it is at least as likely as not that the right knee disorder is aggravated by his current left knee arthritis, limitation of extension and instability. 

4.	After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left knee disabilities.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  The examiner must also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

5.	Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6.	Then readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

7.	Finally, issue an SOC addressing the issue of service connection for lumbar strain with degenerative disc disease. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




